Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statements
The information disclosure statement(s) (IDS) submitted on 7/08/2021 have been considered.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) have been considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 6-9, 11-13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2021/0091934 to Fletcher et al. (hereinafter Fletcher), in view of US 2020/0351657 to Wentz (hereinafter Wentz), and further in view of US 2021/0314143 to Connor (hereinafter Connor).
Regarding claim 1, Fletcher teaches,
A computing system designated as a trusted node, comprising: 
Fletcher teaches, “transactions by a node 102 affecting the global ledger are verified by other nodes 102 (“trusted nodes”)” of a blockchain. (Fletcher, middle [0045])
Fletcher teaches a trusted execution environment 250 (“TEE”) (“trusted node”) in fig. 2, is included in an electronic device 200, which may server as a node of the blockchain. (Fletcher, fig. 2, [0055]) The TEE performs and executed operations related to the blockchain. (Fletcher, [0059-64]) 
a communication system configured to communicate with a user device, a relying party system and a blockchain network of nodes; 
Fletcher in fig. 1 teaches a network of nodes 102 (“a communication system”), that communicates with  a network of nodes 102 (“blockchain network of nodes”). (Fletcher, [0042]) Fletcher teaches that an electronic device of the blockchain may include a data owner (“user device”). (Fletcher, last sentence [0060]) Fletcher also teaches a “party” that requests a transaction, which may correspond to a “user device.” (Fletcher, [0047])
Fletcher teaches asset may be transferred from user device to “recipient device” (“relying party”). (Fletcher, middle [0061]) Fletcher teaches, “the digital asset may be transferred to a third party (“relying party system”).” (Fletcher, [0104])
a memory that stores at least one or more 
Fletcher teaches a TEE (“trusted node”) is an “isolated execution environment” that would inherently include a memory. (Fletcher, first sentence [0059]) Fletcher teaches that the TEE / enclave adds pages of memory, (Fletcher, first sentence [0060]) and may write data to a memory. (Fletcher, [0063])
Fletcher also teaches that the blockchain include and encrypted messages and instructions, where the plurality of private key shares are used to decrypt the message. (Fletcher, second half Abstract) Additionally, Fletcher teaches that the TEE may read data from external sources, which corresponds to “at least one  or more … data (SD’)”. (Fletcher, [0063]) 
if 
The examiner interprets the claim features of computing the data (e.g., OTPs, taught below) using multiple encryption shares as corresponding to decrypting (“computing”) the data (“OTP”) using multiple decryption shares of a private key  that are obtained from a blockchain. 
Fletcher teaches a message / data being encrypted with a public key, where a blockchain is being used to perform the public private key encryption / decryption. (Fletcher, first two sentences Abstract) Fletcher also teaches generating a private (decryption) key that corresponds to the public key, due to the “occurrence of an event” (“if the 
Fletcher does not teach the following features,
However, Wentz teaches the following,
a processor system that executes executable instructions comprising: 
Wentz teaches that the secure processor 124 of the user device 108 executes “software” (“executable instructions”). (Wentz, third sentence [0041])
computing a challenge using a scope document specifying one or more types of information in one or more subject data (SD) parcels, wherein the challenge is a function of the scope document and a random nonce; 
Wentz teaches the use of “Message Authentication Code (“MAC”)-family hash functions such as PMAC, OMAC, VMAC, HMAC, and UMAC.” (Wentz, middle [0018]) One of ordinary skill in the art understands that a MAC is a hash of a message / document (“scope document”) and a shared key / shared secret (“random nonce”) that is known by both devices. Additionally, Wentz teaches a proof that utilizes a digital signature (Wentz, beginning of [0042]), where the proof includes “randomness r” (“random nonce”) that is used with a message or other datum. (Wentz, end [0043], see also end [0046])
transmitting the challenge to the user device to initiate an authentication process; 
Wentz in fig. 1 teaches a verifying node 104  (“trusted node”) of a distributed data structure 128 (“blockchain”). 
Wentz teaches a user device 108 receives and relays an asset transfer request (“challenge”) from one of the other verifying nodes 104 (“transmitting the challenge to the user device”). (Wentz, second half [0085]) Wentz also teaches that an asset transfer request, may include a proof to demonstrate the possession of a secret. (Wentz, first two sentences [0087]) The secrets may be a plurality of challenge responses. (Wentz, second half [0087])
Wentz also teaches that the verification / authentication may be performed entirely by the user device 108, partially by the user device 108 and other verifying nodes 104, or only to separate verifying nodes. (Wentz, middle [0061])
receiving a signed challenge response from the user device; 
Wentz teaches that the proof may include a digital signature, where the user device may generate the proof. (Wentz, first three sentences [0088]) Wentz also teaches detail involving the challenge response including a digital signature used with a proof, secret (possessed by devices), where a hash is used as part of the proof. (Wentz, [0042] and first half [0046]) Wentz also teaches the detail of a message authentication code (MAC) and different hash algorithms. (Wentz, [0018])
verifying the signed challenge response, which comprises verifying the signed challenge response comprises the scope document; and, 
Wentz teaches the verification of data (“scope document”) that is signed. (Wentz, [0042] and first half [0046]) Wentz teaches verifying a response using PKI (Wentz, second half [0046]) or using the secure proof to prove possession of a secret (i.e., secret key) that is possessed by both parties. (Wentz, [0042])
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Fletcher, which teaches the use of key shares that are stored in a blockchain, where the key is used to encrypt data, which may be stored in the blockchain,  with Wentz, which teaches the use of many different challenge response protocols, which are used for verification / authentication of different nodes / user devices in a blockchain. One of ordinary skill in the art would have been motivated to perform such an addition to provide Fletcher with the capability of utilizing particular methods of challenge response in a blockchain in order to authenticate / verify nodes of a blockchain and/or user devices in a blockchain.
Fletcher and Wentz do not teach,
However, Connor teaches,
a memory that stores …  obfuscated subject data (SD') parcels; and
Connor teaches that personal information (“subject data”) of users of a cryptocurrency / blockchain, must be protected, as required by law. (Connor, [0012]) Connor then teaches how one time pads / passwords (OTPs) may be used to obfuscate or further encrypt data. (Connor, [0110-111])
if the signed challenge … computing one or more One Time Pads (OTPs) … wherein the one or more OTPs correspond to the one or more obfuscated SD' parcels; 
Connor teaches OTPs. (Connor, [0110-111]) Connor teaches “”If the key is truly random, is at least as long as the plaintext, is never reused in whole or in part.” (Connor, middle [0110]) Thus, it is understood that an OTP is used once on a single piece of data, and not used again on any other data, which corresponds to “one or more OTPs correspond to the one or more obfuscated SD' parcels.”
Connor teaches the OPTs being created (“computing one or more One Time Pads (OTPs)”) by measuring nuclear fluctuations. (Connor, end of [0129])
using the one or more OTPs and the one or more obfuscated SD' parcels to compute the one or more SD parcels; and 
Connor teaches using a OTP (“OTPs”) to encrypt/decrypt data (“one or more obfuscated SD’ parcels”) that are stored in the blockchain. (Connor, first sentence [0172])
transmitting the one or more SD parcels to at least one of the user device and the relying party system.
	Connor teaches sending data / message (“one or more SD parcels”) to another device / person. (Connor, [0110-114]) Connor also teaches sending the message to the leger or another computer. (Connor, second half [0172]) 
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Fletcher, which teaches the use of key shares that are stored in a blockchain, where the key is used to encrypt data, which may be stored in the blockchain,  with Connor, which teaches using one time pads / passwords (OTPs) to obfuscate / encrypt personal data in the process of using a blockchain. One of ordinary skill in the art would have been motivated to perform such an addition to provide Fletcher with the capability of utilizing a fast, efficient, and un-hackable means to protect (personal) data, which OTPs provide.   
	
	Regarding claim 6, Fletcher, Wentz, and Connor teach, 
The computing system of claim 1 wherein the processor previously computed the one or more obfuscated SD' parcels using the one or more OTPs and the one or more SD parcels.
Connor teaches using the OTP and the private encryption code to encrypt reference data. (Connor, first sentence [0172]) Fletcher teaches that the blockchain include and encrypted messages and instructions (“at least one or more … subject data”), where the plurality of private key shares are used to decrypt the message. (Fletcher, second half Abstract) Thus, at least part of the private key (“SD parcels”) is used in the process.

Regarding claim 7, Fletcher, Wentz, and Connor teach,
The computing system of claim 1 wherein a given SD parcel computed from a given OTP and a given obfuscated SD' parcel comprises the given SD parcel = the given obfuscated SD' parcel  ⊕ the given OTP.
Connor teaches OTP keys (Connor, [0110]), and specifically using the XOR operation to encrypt (“obfuscate”) the data. (Connor, [0115]) (See also last sentence [0160], where the OTP key is XORed with data)

Regarding claim 8, Fletcher, Wentz, and Connor teach,
The computing system of claim 1 wherein the memory further stores a public key of the relying party system, and the one or more SD parcels are transmitted in encrypted form; and 
Wentz teaches a recipient device 136 (“relying party system”) (Wentz, second half [0083]) Wentz teaches that the keys of the decryption keys of all the device (“public keys”) are distributed and stored in the different devices (i.e., verifying node 104, user device 108, and recipient device 136). (Wentz, end of [0083]) Thus, the “public key of the relying party system” is stored.
Wentz also teaches “a recipient such as a recipient device 136, verifying node 104, user device 108 and/or any other recipient has been verified before highly sensitive information (“SD parcel”) is transmitted.” (Wentz, end of [0112]) 
Wentz states “It may be desirous to separately or additionally provide at least a session key enabling user device 108 to encrypt and/or decrypt messages to at least a recipient device 136, and/or a verifying node 104. In non-limiting example, session key may be a symmetric key conveyed via secure channel from the at least a verifying node 104, and/or an asymmetric key,  …” (Wentz, last third of [0112])
the executable instructions further comprise: 
encrypting the one or more SD parcels using the public key of the relying party system to output SDRP; and 
Wentz teaches “It may be desirous to separately or additionally provide at least a session key enabling user device 108 to encrypt and/or decrypt messages to at least a recipient device 136 (“relying party system”), and/or a verifying node 104.” (Wentz, last third of [0112])
transmitting SDRP to the relying party system.
Wentz teaches “It may be desirous to separately or additionally provide at least a session key enabling user device 108 to encrypt and/or decrypt messages to at least a recipient device 136 (“relying party system”), and/or a verifying node 104.” (Wentz, last third of [0112])

	Regarding claim 9, Fletcher, Wentz, and Connor teach,
The computing system of claim 1 wherein each one of the multiple decryption key shares is initially encrypted using a public key of the trusted node, and the computing system decrypts each one of the decryption key shares using a private key of the trusted node, which corresponds to the public key of the trusted node.
Wentz teaches that the keys of the decryption keys of all the device (“public keys”) are distributed and stored in the different devices (i.e., verifying node 104, user device 108, and recipient device 136). (Wentz, end of [0083]) Thus, the “public key of the relying party system” is stored.
Wentz also teaches “a recipient such as a recipient device 136, verifying node 104, user device 108 and/or any other recipient has been verified before highly sensitive information (“SD parcel”) is transmitted.” (Wentz, end of [0112]) 
Wentz states “It may be desirous to separately or additionally provide at least a session key enabling user device 108 to encrypt and/or decrypt messages to at least a recipient device 136, and/or a verifying node 104. In non-limiting example, session key may be a symmetric key conveyed via secure channel from the at least a verifying node 104, and/or an asymmetric key,  …” (Wentz, last third of [0112])

Regarding claim 11, Fletcher, Wentz, and Connor teach,
The computing system of claim 1 wherein the one or more types of information specified in the scope document are displayable via a graphical user interface on the user device.
	Wentz teaches a display that is a graphical interface that displays graphics and information for user selection. (Wentz, last two sentences [0128])

Regarding claim 12, Fletcher, Wentz, and Connor teach,
The computing system of claim 1 wherein the signed challenge response, which comprises the scope document, is used to create a record of the user device providing authorization to the relying party system to obtain the one or more types of information specified in the scope document.
	Wentz teaches that a challenge response may include either the challenge or “another datum” (“scope document” and other data). (Wentz, middle [0046]) Wentz specifically teaches that the challenge response uses a secure proof that utilizes a digital signature. (Wentz, first two sentences [0042])

Regarding claim 13, Fletcher, Wentz, and Connor teach,
The computing system of claim 1 wherein different ones of the one or more SD parcels correspond to different types of information.
	Wentz teaches identity information of the user being used in the asset transfer and transfer authorization token. (Wentz, end [0013]) Wentz teaches the use of “authentication datum supplied by a user that aids in identifying user” which is being passed. (Wentz, beginning [0062]) Wentz teaches that the authentication multiple factors (“different types of information”). (Wentz, end [0063])

Regarding claim 20, Fletcher, Wentz, and Connor teach,
The user device of claim 1 wherein the user agent communicates initially with the relying party system to complete an action that uses the one or more SD parcels, which initiates the user device receiving the challenge from the trusted node.
Wentz teaches that the computer system 400 of fig. 4 includes memory 408. (Wentz, [0125]) Additionally, Wentz in fig. 1 teaches a secure computing module 112 and secure processor 124, where these elements may be circuit elements or software (“user agent”) that perform secure operations. (Wentz, first 3 sentences [0021]) 
Wentz teaches that the verifying nodes 104 (“trusted node”), user device 108, and recipient system 136 (“relying party system”), which is configured to perform the steps of verifying nodes 104 and user device 108 (Wentz, second half [0065]), authenticate / verify each other (“communicates initially”) using a challenge-response based on secure proofs / digital signatures. (Wentz, [0042])  

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Fletcher, in view of Wentz, in view of Connor, and further in view of US 2019/0268325 to Roper et al (hereinafter Roper).
Regarding claim 2, Fletcher, Wentz, and Connor teach,
The computing system of claim 1 
Fletcher, Wentz, and Connor do not teach,
However, Roper teaches,
wherein the signed challenge response comprises the scope document, the nonce and a digital signature signed by a private key stored on the user device, and a corresponding public key is stored on the memory of the computing system that is used to verify the digital signature.
Roper teaches “signed response to a challenge issued by the authenticator 113 may also capture biometric information registered to the user, such as a fingerprint scan. This biometric information is also passed with the signed response or as a portion of the signed response and can be validated by the authenticator 113 based on registered biometric information for the user.” (Roper, [0022]) Roper also teaches encryption using the private key (“digital signature signed by a private key”). (Roper, [0025])
Roper teaches “the authenticator 113 issues a challenge message (“scope document”) to the device 120.” (Roper, middle [0018])  Roper also teaches that the challenge can include randomly generated numbers and letters (“nonce”). (Roper, [0091])
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Fletcher, which teaches the use of key shares that are stored in a blockchain, where the key is used to encrypt data, which may be stored in the blockchain,  with Wentz, which teaches the use of many different challenge response protocols, which are used for verification / authentication of different nodes / user devices in a blockchain, with Roper, which teaches the use of a response to a challenge, where biometric authentication information is passed as part of the digitally signed response. One of ordinary skill in the art would have been motivated to perform such an addition to provide Fletcher and Wentz with Roper’s ability to utilize a signed response (to a challenge) in order to pass a biometric, for authentication, by using  the signed response, to insure the integrity and authenticity of the biometric

Regarding claim 3, Fletcher, Wentz, and Connor teach,
The computing system of claim 1 
Fletcher, Wentz, and Connor do not teach,
However, Roper teaches,
wherein the signed challenge response comprises the scope document, the nonce and a digital signature signed by a Fast Identity Online (FIDO) private key stored on the user device, and a corresponding FIDO public key is stored on the memory of the computing system that is used to verify the digital signature.
Roper teaches using FIDO standard for authentication, which uses securely stored unique keys (“FIDO private key”). (Roper, [0023])
Roper teaches “signed response to a challenge issued by the authenticator 113 may also capture biometric information registered to the user, such as a fingerprint scan. This biometric information is also passed with the signed response or as a portion of the signed response and can be validated by the authenticator 113 based on registered biometric information for the user.” (Roper, [0022]) Roper also teaches encryption using the private key (“digital signature signed by a private key”). (Roper, [0025])
Roper teaches “the authenticator 113 issues a challenge message (“scope document”) to the device 120.” (Roper, middle [0018])  Roper also teaches that the challenge can include randomly generated numbers and letters (“nonce”). (Roper, [0091])
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Fletcher, which teaches the use of key shares that are stored in a blockchain, where the key is used to encrypt data, which may be stored in the blockchain,  with Wentz, which teaches the use of many different challenge response protocols, which are used for verification / authentication of different nodes / user devices in a blockchain, with Roper, which teaches the use of a response to a challenge, where biometric authentication information is passed as part of the digitally signed response. One of ordinary skill in the art would have been motivated to perform such an addition to provide Fletcher and Wentz with Roper’s ability to utilize a signed response (to a challenge) in order to pass a biometric, for authentication, by using  the signed response, to insure the integrity and authenticity of the biometric

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Fletcher, in view of Wentz, in view of Connor, and further in view of US 2020/0372008 to Wang et al. (hereinafter Wang).
Regarding claim 4, Fletcher, Wentz, and Connor teach,
The computing system of claim 1 
Fletcher, Wentz, and Connor do not teach,
However, Wang teaches,
wherein the scope document further comprises identity data of the relying party system that is requesting the one or more subject data parcels.
	Wang teaches the use of an undertaker’s (“relying party system”) identity data, that is protected by a message authentication code. (Wang, middle [0047])
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Fletcher, which teaches the use of key shares that are stored in a blockchain, where the key is used to encrypt data, which may be stored in the blockchain,  with Wentz, which teaches the use of many different challenge response protocols, which are used for verification / authentication of different nodes / user devices in a blockchain, with Wang, which teaches the use of undertaker’s identity data that is included in a message authentication code for the purpose of verification that is being used with a blockchain.  One of ordinary skill in the art would have been motivated to perform such an addition to provide Fletcher and Wentz with Wang’s ability to pass identity data of the undertaker in a MAC code that is used for verification. 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Fletcher, in view of Wentz, in view of Connor, and further in view of US 2019/0190720 to Falk (hereinafter Falk).
Regarding claim 5, Fletcher, Wentz, and Connor teach,
The computing system of claim 1 
Fletcher, Wentz, and Connor do not teach,
However, Falk teaches,
wherein the scope document comprises usage data of the subject data parcels.
Falk teaches usage information that is secured in a blockchain by way of a message authentication code. (Falk, claim 10)
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Fletcher, which teaches the use of key shares that are stored in a blockchain, where the key is used to encrypt data, which may be stored in the blockchain,  with Wentz, which teaches the use of many different challenge response protocols, which are used for verification / authentication of different nodes / user devices in a blockchain, with Falk, which teaches the use of a message authentication code that secures usage information that is stored in a blockchain. One of ordinary skill in the art would have been motivated to perform such an addition to provide Fletcher and Wentz with Falk’s ability to pass usage information that is secured using MAC code. 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Fletcher, in view of Wentz, in view of Connor, and further in view of US 2021/0044580 to Grodum et al. (hereinafter Grodum).
Regarding claim 10, Fletcher, Wentz, and Connor teach,
The computing system of claim 10 
wherein processor combines the decryption keys shares .
	Fletcher teaches re-combining private key shares, in order to reassemble the private key. (Fletcher, last sentence of Abstract) The abstract of Fletcher describes a blockchain that divides the private key into share, where a threshold number of shares may be used to reconstruct the private key.	
Fletcher, Wentz, and Connor do not teach,
	However, Grodum teaches the following,
wherein processor combines the decryption keys shares to compute the OTP.
	While Connor teaches double encryption of personal data, using a private key and an OTP, Connor does not teach computing (decrypting) a OTP using  a private key.
	Grodum teaches using the “private key to decrypt (“computing”) the encrypted OTP 485.” (Grodum, [0038])
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Fletcher, which teaches the use of key shares that are stored in a blockchain, where the key is used to encrypt data, which may be stored in the blockchain,  with Connor, which teaches using one time pads / passwords (OTPs) to obfuscate / encrypt personal data in the process of using a blockchain, with Grodum, which teaches protecting the OTP with a private (decryption) key. One of ordinary skill in the art would have been motivated to perform such an addition to provide Fletcher and Connor which teach utilizing a fast, efficient, and un-hackable means to protect (personal) data, and encrypting the, which OTPs provide, with the added capability of Grodum, which protects the OTP with a private (decryption) key.

Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Fletcher, in view of Wentz, in view of Connor, and further in view of US 10,607,027 to Naim (hereinafter Naim).
Regarding claim 14, Fletcher, Wentz, and Connor teach,
The computing system of claim 13 
Fletcher, Wentz, and Connor do not teach,
However, Naim teaches,
wherein at least one of the SD parcels comprises a user name and another one of the SD parcels comprises an address.
	Naim teaches a blockchain network (see fig. 2) that stores and shares sensitive user information (“SD parcels”). (Naim, col. 7, lines 35-45 ) Specifically, this information may include a user name and an address. (Naim, col. 8, lines 37-51) Additionally, Naim teaches the sharding / diving / splitting of the data to create shards. (Naim, fig. 5 and col. 13 line 54 to col. 14 line 3)
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Fletcher, which teaches the use of key shares that are stored in a blockchain, where the key is used to encrypt data, which may be stored in the blockchain,  with Connor, which teaches using one time pads / passwords (OTPs) to obfuscate / encrypt personal data in the process of using a blockchain, with Naim, which teaches storing of personal information on a blockchain, where the personal information is divided / split into different shares of the information. One of ordinary skill in the art would have been motivated to perform such an addition to provide Fletcher and Connor which teach utilizing a fast, efficient, and un-hackable means to protect (personal) data, and encrypting the, which OTPs provide, with the added capability of Naim, which further protects personal information by dividing / splitting the information into shares that are stored on the blockchain.

Regarding claim 15, Fletcher, Wentz, and Connor teach,
The computing system of claim 13 
Fletcher, Wentz, and Connor do not teach,
However, Naim teaches,
wherein at least one of the SD parcels comprises a user name and another one of the SD parcels comprises a photograph.
Naim teaches a blockchain network (see fig. 2) that stores and shares sensitive user information (“SD parcels”). (Naim, col. 7, lines 35-45 ) Specifically, this information may include a photograph / image of the user. (Naim, col. 8, lines 37-51) Additionally, Naim teaches the sharding / diving / splitting of the data to create shards. (Naim, fig. 5 and col. 13 line 54 to col. 14 line 3)
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Fletcher, which teaches the use of key shares that are stored in a blockchain, where the key is used to encrypt data, which may be stored in the blockchain,  with Connor, which teaches using one time pads / passwords (OTPs) to obfuscate / encrypt personal data in the process of using a blockchain, with Naim, which teaches storing of personal information on a blockchain, where the personal information is divided / split into different shares of the information. One of ordinary skill in the art would have been motivated to perform such an addition to provide Fletcher and Connor which teach utilizing a fast, efficient, and un-hackable means to protect (personal) data, and encrypting the, which OTPs provide, with the added capability of Naim, which further protects personal information by dividing / splitting the information into shares that are stored on the blockchain.

Claim 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Fletcher, in view of Wentz, and further in view of Roper.
A user device, comprising: 
Fletcher teaches that an electronic device of the blockchain may include a data owner (“user device”). (Fletcher, last sentence [0060]) Similarly, Wentz fig. 1 teaches user device 108 and computing device 400. 
a communication system configured to communicate with a trusted node and a relying party system; 
Fletcher in fig. 1 teaches a network of nodes 102 (“a communication system”), that communicates with  a network of nodes 102 (“blockchain network of nodes”).
Fletcher teaches, “transactions by a node 102 affecting the global ledger are verified by other nodes 102 (“trusted nodes”)” of a blockchain. (Fletcher, middle [0045])
Fletcher teaches, “the digital asset may be transferred to a third party (“relying party system”).” (Fletcher, [0104])
Fletcher does not explicitly teach the following feature,
However, Wentz teaches the following,
a display device; 
Wentz teaches a computer system 400 that is utilized by the user. (Wentz, first two sentences [0128]) Wentz also teaches that the computer system 400 includes a “touchscreen.” (Wentz, middle [0128])
a memory that stores at least a user agent, comprising at least one of a browser and a native application; 
Wentz teaches that the computer system 400 of fig. 4 includes memory 408. (Wentz, [0125]) Additionally, Wentz in fig. 1 teaches a secure computing module 112 and secure processor 124, where these elements may be circuit elements or software (“user agent”) that perform secure operations. (Wentz, first 3 sentences [0021]) 
a secure element that stores at least a private key; 
Wentz in fig. 1 teaches the user device 108 includes a secure processor 124 and secure computing module 112. 
a biometric scanning device; and 
Wentz teaches a biometric sensor to capture biometrics such as fingerprints. (Wentz, first two sentences [0063])
a processor system that executes executable instructions comprising: 
Wentz teaches that the secure processor 124 of the user device 108 executes “software” (“executable instructions”). (Wentz, third sentence [0041])
receiving a challenge from the trusted node, wherein the challenge comprises a scope document specifying one or more types of information in one or more subject data (SD) parcels, which are requested to be obtained by the relying party system; 
Wentz in fig. 1 teaches a verifying node 104  (“trusted node”) of a distributed data structure 128 (“blockchain”). 
Wentz teaches a user device 108 receives and relays an asset transfer request (“challenge”) from one of the other verifying nodes 104 (“transmitting the challenge to the user device”). (Wentz, second half [0085]) Wentz also teaches that an asset transfer request, may include a proof to demonstrate the possession of a secret. (Wentz, first two sentences [0087]) The secrets may be a plurality of challenge responses. (Wentz, second half [0087])
Wentz also teaches that the verification / authentication may be performed entirely by the user device 108, partially by the user device 108 and other verifying nodes 104, or only to separate verifying nodes. (Wentz, middle [0061])
displaying the one or more types of information via the user agent in a graphical user interface on the display device; 
receiving a confirmation user input to provide the one or more types of information; 
Wentz teaches “Input device 432 (“displaying”) may include a touch screen interface that may be a part of or separate from display 436, discussed further below. Input device 432 may be utilized as a user selection device (“displaying …”) for selecting one or more graphical representations (“receiving a … “) in a graphical interface as described above.” (Wentz, last two sentences [0128])
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Fletcher, which teaches the use of key shares that are stored in a blockchain, where the key is used to encrypt data, which may be stored in the blockchain,  with Wentz, which teaches the use of many different challenge response protocols, which are used for verification / authentication of different nodes / user devices in a blockchain. One of ordinary skill in the art would have been motivated to perform such an addition to provide Fletcher with the capability of utilizing particular methods of challenge response in a blockchain in order to authenticate / verify nodes of a blockchain and/or user devices in a blockchain.
Fletcher and Wentz do not teach the following,
However, Roper teaches the following,
after using the biometric scanning device to authenticate a user of the user device, using the private key to digitally sign a challenge response, wherein the challenge response comprises the scope document.
	Roper teaches “signed response to a challenge issued by the authenticator 113 may also capture biometric information registered to the user, such as a fingerprint scan. This biometric information is also passed with the signed response or as a portion of the signed response and can be validated by the authenticator 113 based on registered biometric information for the user.” (Roper, [0022]) Roper also teaches encryption using the private key (“using the private key to digitally sign a challenge”). (Roper, [0025]) Roper teaches “the authenticator 113 issues a challenge message (“scope document”) to the device 120.” (Roper, middle [0018]) 
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Fletcher, which teaches the use of key shares that are stored in a blockchain, where the key is used to encrypt data, which may be stored in the blockchain, with Wentz, which teaches the use of many different challenge response protocols, which are used for verification / authentication of different nodes / user devices in a blockchain, with Roper, which teaches the use of a response to a challenge, where biometric authentication information is passed as part of the digitally signed response. One of ordinary skill in the art would have been motivated to perform such an addition to provide Fletcher and Wentz with the ability to utilize Roper’s signed response (to a challenge) in order to pass a biometric, for authentication, by using  the signed response, where the signature would insure the integrity and authenticity of the biometric being passed.

Regarding claim 17, Fletcher, Wentz, and Roper teach,
The user device of claim 16 wherein the challenge is a function of the scope document and a random nonce; and wherein the signed challenge response is a function of the scope document and the random nonce.
Wentz teaches the use of “Message Authentication Code (“MAC”)-family hash functions such as PMAC, OMAC, VMAC, HMAC, and UMAC.” (Wentz, middle [0018]) One of ordinary skill in the art understands that a MAC is a hash of a message / document (“scope document”) and a shared key / shared secret (“random nonce”) that is known by both devices. Additionally, Wentz teaches a proof that utilizes a digital signature (Wentz, beginning of [0042]), where the proof includes “randomness r” (“random nonce”) that is used with a message or other datum. (Wentz, end [0043], see also end [0046])

Regarding claim 18, Fletcher, Wentz, and Roper teach,
The user device of claim 16 wherein the private key is a Fast Identity Online (FIDO) private key stored on the secure element, and a corresponding FIDO public key is obtainable by the trusted node.
Roper teaches using FIDO standard for authentication, which uses securely stored unique keys (“FIDO private key”). (Roper, [0023])
Roper teaches “signed response to a challenge issued by the authenticator 113 may also capture biometric information registered to the user, such as a fingerprint scan. This biometric information is also passed with the signed response or as a portion of the signed response and can be validated by the authenticator 113 based on registered biometric information for the user.” (Roper, [0022]) Roper also teaches encryption using the private key (“digital signature signed by a private key”). (Roper, [0025])
Roper teaches “the authenticator 113 issues a challenge message (“scope document”) to the device 120.” (Roper, middle [0018])  Roper also teaches that the challenge can include randomly generated numbers and letters (“nonce”). (Roper, [0091])

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Fletcher, in view of Wentz, in view of Connor, and further in view of Wang.
Regarding claim 19, Fletcher, Wentz, and Connor teach,
The user device of claim 1 
Fletcher, Wentz, and Roper do not teach,
However, Wang teaches,
wherein the scope document further comprises identity data of the relying party system that is requesting the one or more subject data parcels.
Wang teaches the use of an undertaker’s (“relying party system”) identity data, that is protected by a message authentication code. (Wang, middle [0047])
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Fletcher, which teaches the use of key shares that are stored in a blockchain, where the key is used to encrypt data, which may be stored in the blockchain,  with Wentz, which teaches the use of many different challenge response protocols, which are used for verification / authentication of different nodes / user devices in a blockchain, with Wang, which teaches the use of undertaker’s identity data that is included in a message authentication code for the purpose of verification that is being used with a blockchain.  One of ordinary skill in the art would have been motivated to perform such an addition to provide Fletcher and Wentz with Wang’s ability to pass identity data of the undertaker in a MAC code that is used for verification. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN WILLIAM AVERY whose telephone number is (571) 272-3942.  The examiner can normally be reached on 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on (571) 272-3739.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/B.W.A./

/HENRY TSANG/Primary Examiner, Art Unit 2495